DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,985,273 to Terry in view of US 6,745,868 to Cheval.
Regarding claim 1, Terry ‘273 discloses a fall restraint apparatus comprising: a cart 10 having a frame 12 and two front wheels 14 and two rear wheels 14 coupled to said frame 12; one or more anchor points 36 secured to said frame 12.  Terry ‘273 teaches an anchoring plate 26 that is coupled to the frame 12 including means for adjusting the raised and lowered position of the plate 26 as the plate 26 engages a lower surface. 
It is well known in the art to use a magnet to contact a metal surface to support a tethering means relative to the surface to keep a user from falling and the securely attach to the surface without 
For example, Cheval ‘868 teaches a magnet 1 having a lower surface to engage a metal surface and support relative to the engaged metal surface and to prevent marring the attached surface.
Therefore, replacing the plate 26 of Terry ‘273 with the magnet 1 taught in Cheval ‘868 (col. 2, lines 35-38) wherein the means for selectively energizing and de-energizing said magnet would be the raising and lowering function already disclosed by Terry ‘273 – noting that energizing the magnet is simply lowering the magnet to the surface; wherein said magnet could engage a roof surface in said lowered position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify plate 26 of Terry ‘273 with the magnet of Cheval ‘868 in order to effectively release and secure the cart relative to a surface without marring the surface an still securing holding the cart relative to the floor or a roof, as determined by a user.
Regarding claim 2, Terry ‘273, as modified, discloses further comprising a steering mechanism 24 coupled to said two front wheels 14.  
Regarding claim 4, Terry ‘273, as modified, discloses further comprising two or more outriggers 38 coupled to said frame 12 and having an adjustable height (Fig. 4 – path P).  
Regarding claim 5, Terry ‘273, as modified, discloses wherein said two or more outriggers 38 are laterally adjustable (Fig. 4 – Path P).  	
Regarding claim 6, Terry ‘273, as modified, discloses where Cheval ‘868 teaches wherein said magnet is an electromagnet (col. 1, lines 35-38).  
Regarding claim 7, Terry ‘273, as modified, discloses where Cheval ‘868 teaches wherein said magnet is a permanent lift magnet (col. 1, lines 35-38).  

Regarding claim 9, Terry ‘273 discloses a fall restraint apparatus comprising: a cart 10 having a frame 12 and two front wheels 14 and two rear wheels 14 coupled to said frame 12, and a steering mechanism 24 coupled to said two front wheels 14 (via frame and controls 20/22 – Fig. 3); one or more anchor points 36 secured to said frame 12; a plate 26 having a lower surface and coupled to said frame 12, said plate 26 adjustable between a raised position and a lowered position; a crank secured to a threaded rod coupled to said frame and said plate 26 for lowering and raising said plate (col. 3, lines 43-47); wherein said lower surface of said plate 26 could engage a roof surface in said lowered position.
It is well known in the art to use a magnet to contact a metal surface to support a tethering means relative to the surface to keep a user from falling and securely attach to the surface without marring the surface.  In fact, it would have been obvious to replace plate 26 of Terry ‘273 with the magnet taught in Cheval ‘868 in order to provide a secure connection to a surface (such as a metal roof or metal studs below the floor – if a user needs to use the cart in that capacity) while also allowing for the surface not to be damaged or marred.
For example, Cheval ‘868 teaches a magnet 1 having a lower surface to engage a surface and support relative to the engaged surface to prevent marring the attached surface.
Therefore, replacing the plate 26 of Terry ‘273 with the magnet 1 taught in Cheval ‘868 (col. 2, lines 35-38) wherein the means for selectively energizing and de-energizing said magnet would be the raising and lowering function already disclosed by Terry ‘273 – noting that energizing the magnet is simply lowering the magnet to the surface; wherein said magnet could engage a roof surface in said lowered position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify plate 26 of Terry ‘273 with the magnet of Cheval ‘868 in 
Regarding claim 11, Terry ‘273, as modified, discloses further comprising two or more outriggers 38 coupled to said frame 12 and having an adjustable height.  (Fig. 4 – path P)
Regarding claim 12, Terry ‘273, as modified, discloses wherein said two or more outriggers are laterally adjustable.  (Fig. 4 – path P)
Regarding claim 13, Terry ‘273, as modified, discloses where Cheval ‘868 teaches wherein said magnet is an electromagnet.  (col. 1, lines 35-38)
Regarding claim 14, Terry ‘273, as modified, discloses where Cheval ‘868 teaches wherein said magnet is a permanent lift magnet.  (col. 1, lines 35-38)
Regarding claim 15, Terry ‘273, as modified, discloses where Cheval ‘868 teaches wherein said magnet 1 comprises a plurality of magnets (Cheval teaches one or more anchors which may be modified into magnets).  
Regarding claim 16, Terry ‘273 discloses a fall restraint apparatus comprising: a cart 10 having a frame12  and two front wheels 14 and two rear wheels14  coupled to said frame 12, and a steering mechanism 24 coupled to said two front wheels 14; one or more anchor points 36 secured to said frame 12; two or more outriggers 38 coupled to said frame 12 and having an adjustable height (Fig. 4 – Path P); a plate 26 having a lower surface and coupled to said frame 12, said plate 26 adjustable between a raised position and a lowered position; a crank secured to a threaded rod coupled to said frame 12 and said plate 26 for lowering and raising said plat 26 (col. 3, lines 43-47); wherein said lower surface of said plate could engage a roof surface in said lowered position. 
It is well known in the art to use a magnet to contact a metal surface to support a tethering means relative to the surface to keep a user from falling and securely attach to the surface without marring the surface.  In fact, it would have been obvious to replace plate 26 of Terry ‘273 with the 
For example, Cheval ‘868 teaches a magnet 1 having a lower surface to engage a surface and support relative to the engaged surface to prevent marring the attached surface.
Therefore, replacing the plate 26 of Terry ‘273 with the magnet 1 taught in Cheval ‘868 (col. 2, lines 35-38) wherein the means for selectively energizing and de-energizing said magnet would be the raising and lowering function already disclosed by Terry ‘273 – noting that energizing the magnet is simply lowering the magnet to the surface; wherein said magnet could engage a roof surface in said lowered position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify plate 26 of Terry ‘273 with the magnet of Cheval ‘868 in order to secure the cart relative to a surface without marring the surface an still securing holding the cart relative to the floor or a roof, as determined by a user.
 Regarding claim 18, Terry ‘273, as modified, discloses wherein said two or more outriggers are laterally adjustable.  (Fig. 4 – path P)
Regarding claim 19, Terry ‘273, as modified, discloses where Cheval ‘868 teaches wherein said magnet is an electromagnet.  (col. 1, lines 35-38)
Regarding claim 20, Terry ‘273, as modified, discloses where Cheval ‘868 teaches wherein said magnet is a permanent lift magnet.  (col. 1, lines 35-38)

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,985,273 to Terry in view of US 6,745,868 to Cheval as applied to claims 1, 2, 4-8, 9, 11-16 and 18-20  above, and further in view of US 4,819,767 to Laird.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be relied upon in a subsequent rejection depending on how applicant amends the claims.  The list includes cart members with safety lines and braking mechanisms, some references include magnetic attachment means and others include outriggers and/or anchoring members.  The list is as follows: 2005/0116131; 2021/0016114; 6,315,648; 10,926,115; 8,292,242; 9,410,331; 8,544,830; 6,029,407; 6,227,553; 10,456,608; 7,032,710; 8,240,431; 5,906,383; and 6,827,364.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/Primary Examiner, Art Unit 3632